Exhibit 10.1

 

 

 

FOURTH AMENDMENT

TO

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

AND

JOINDER AGREEMENT

dated as of

April 27, 2016

among

GENESIS ENERGY, L.P.,

as the Borrower,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent and Issuing Bank,

BANK OF AMERICA, N.A. AND BANK OF MONTREAL,

as Co-Syndication Agents,

U.S. BANK NATIONAL ASSOCIATION,

as Documentation Agent,

and

The Lenders Party Hereto

 

 

 



--------------------------------------------------------------------------------

FOURTH AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT AND JOINDER
AGREEMENT

THIS FOURTH AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT AND
JOINDER AGREEMENT, dated as of April 27, 2016 (this “Fourth Amendment”), is by
and among GENESIS ENERGY, L.P., a Delaware limited partnership (the “Borrower”),
WELLS FARGO BANK, NATIONAL ASSOCIATION, as administrative agent (in such
capacity, together with its successors in such capacity, the “Administrative
Agent”) for the lenders party to the Credit Agreement referred to below (the
“Lenders”), the institutions set forth on Schedule 1 hereto (each an
“Incremental Lender” and collectively the “Incremental Lenders”) and the other
Lenders party hereto.

RECITALS

A. The Borrower, the Lenders party thereto, the Administrative Agent and the
other agents and Issuing Banks referred to therein are parties to that certain
Fourth Amended and Restated Credit Agreement, dated as of June 30, 2014, as
amended by that certain First Amendment to Fourth Amended and Restated Credit
Agreement, dated as of August 25, 2014, that certain Second Amendment to Fourth
Amended and Restated Credit Agreement and Joinder Agreement, dated as of
July 17, 2015, and that certain Third Amendment to Fourth Amended and Restated
Credit Agreement, dated as of September 17, 2015 (as so amended and as further
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), pursuant to which the Lenders have made certain Loans and
provided certain Committed Amounts (subject to the terms and conditions thereof)
to the Borrower;

B. Subject to the terms and conditions of the Credit Agreement, the Borrower may
increase the existing aggregate Committed Amounts (each such increased Committed
Amount, an “Incremental Facility Committed Amount”) by increasing the Committed
Amount of one or more existing Lenders (each such Lender, an “Increasing
Lender”) and by causing one or more Persons that at such time are not Lenders to
become Additional Lenders;

C. Each Incremental Lender party to this Fourth Amendment (i) constitutes either
an Increasing Lender or an Additional Lender, and (ii) desires to provide an
Incremental Facility Committed Amount as specified on Schedule 1 attached hereto
upon the terms and subject to the conditions set forth herein;

D. The Borrower wishes, and the Lenders signatory hereto and the Administrative
Agent are willing, to amend the Credit Agreement as more fully described herein.

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

SECTION 1. Defined Terms. Each capitalized term used herein but not otherwise
defined herein has the meaning given such term in the Credit Agreement. Unless
otherwise indicated, all article, schedule, exhibit and section references in
this Fourth Amendment refer to articles and sections of the Credit Agreement.

 

1



--------------------------------------------------------------------------------

SECTION 2. Incremental Facility Committed Amounts.

 

  (a) Each Incremental Lender that is an Increasing Lender hereby agrees that
(i) its Committed Amount will be increased by the amount of its Incremental
Facility Committed Amount set forth on Schedule 1 attached hereto effective as
of the date on which the conditions described in Section 4 below are satisfied
(or waived in accordance with Section 9.02 of the Credit Agreement), (ii) after
giving effect to such increase, its total Committed Amount will be the amount of
its “Total Committed Amount” set forth on Schedule 1 attached hereto, (iii) it
shall continue to be a Lender under the Credit Agreement and (iv) this Fourth
Amendment constitutes the Committed Amount Increase Certificate for such
Incremental Lender required by Section 2.05(c)(ii)(D) of the Credit Agreement.

 

  (b) Each Incremental Lender that is an Additional Lender hereby agrees (i) to
become a Lender under the Credit Agreement effective as of the date on which the
conditions described in Section 4 below are satisfied (or waived in accordance
with Section 9.02 of the Credit Agreement) with a Committed Amount equal to its
Incremental Facility Committed Amount set forth on Schedule 1 attached hereto,
(ii) that it shall be a party in all respects to, and bound as a Lender in all
respects by, the Credit Agreement and the other Loan Documents, (iii) that this
Fourth Amendment constitutes an Additional Lender Certificate for such
Incremental Lender required by Section 2.05(c)(ii)(E) of the Credit Agreement
and (iv) that delivered to the Administrative Agent (and, in the case of clause
(A) below, the Borrower) herewith are (A) if such Incremental Lender is a
Foreign Lender, any documentation required to be delivered by such Incremental
Lender pursuant to Section 2.17(e) of the Credit Agreement, duly completed and
executed by such Incremental Lender, and (B) an Administrative Questionnaire in
the form supplied by the Administrative Agent, duly completed by such
Incremental Lender.

 

  (c) On the date on which the conditions described in Section 4(a) below are
satisfied (or waived in accordance with Section 9.02 of the Credit Agreement),
(i) each of the existing Lenders shall assign to each of the Incremental
Lenders, and each of the Incremental Lenders shall purchase from each of the
existing Lenders, at the principal amount thereof, such interests in the
outstanding Loans and participations in Letters of Credit outstanding on such
date that will result in, after giving effect to all such assignments and
purchases, each existing Lender and each Incremental Lender holding its Ratable
Portion of the outstanding Loans and participations in Letters of Credit after
giving effect to the addition of the Incremental Facility Committed Amounts
hereby, (ii) each Incremental Facility Committed Amount shall be deemed, for all
purposes, a Committed Amount and each loan made thereunder shall be deemed, for
all purposes, a Loan and have the same terms as any existing Loan and (iii) each
Incremental Lender shall constitute a Lender with respect to its Incremental
Facility Committed Amount and all matters relating thereto.

 

2



--------------------------------------------------------------------------------

  (d) Each Incremental Lender (i) confirms that it has received a copy of the
Credit Agreement and the other Loan Documents, together with copies of the
financial statements referred to therein and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Fourth Amendment, (ii) agrees that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or agent thereunder and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit Agreement, (iii) appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers under the Credit Agreement and the other Loan
Documents as are delegated to Administrative Agent by the terms thereof,
together with such powers as are reasonably incidental thereto and (iv) agrees
that it will perform in accordance with their terms all of the obligations which
by the terms of the Credit Agreement are required to be performed by it as a
Lender.

 

  (e) For the avoidance of doubt, after giving effect to the aggregate
Incremental Facility Committed Amounts, the aggregate increases in the Committed
Amounts permitted pursuant to Section 2.05(c) of the Credit Agreement after the
Fourth Amendment Effective Date (as defined below) shall not exceed
$300,000,000.

SECTION 3. Amendments to Credit Agreement. As of the Fourth Amendment Effective
Date (as defined below), the Credit Agreement is amended as follows:

 

  (a) Section 1.01 of the Credit Agreement is hereby amended as follows:

 

  (i) The first paragraph of the definition of “Adjusted Consolidated EBITDA” is
hereby amended and restated in its entirety as follows:

“Adjusted Consolidated EBITDA” means, for any period, Consolidated EBITDA
determined on a Pro Forma Basis; provided that (a) cash distributions received
by the Borrower and the Restricted Subsidiaries from any Unrestricted Joint
Venture shall not account for more than 25% of Adjusted Consolidated EBITDA (as
such Adjusted Consolidated EBITDA is calculated from time to time without giving
effect to cash distributions from Unrestricted Joint Ventures), and any excess
shall be deemed to not be Adjusted Consolidated EBITDA; (b) for any Material
Project with a Commencement Date occurring on or prior to the date of
determination, Adjusted Consolidated EBITDA may include, at the Borrower’s
option, the Material Project EBITDA Adjustments for such Material Project for
such period determined as specified below; and (c) Adjusted Consolidated EBITDA
for the Test Period ending on March 31, 2016 and for the three Test Periods
ending immediately after such Test Period, shall be increased by

 

3



--------------------------------------------------------------------------------

$8,000,000, $6,000,000, $4,000,000 and $2,000,000, respectively, in order to
give pro forma effect to cost savings realized in connection with certain
severance payments. Upon the occurrence and during the continuance of a “Cash
Option Only Default” under and as defined in the NEJD Financing Lease Agreement,
Adjusted Consolidated EBITDA shall be automatically reduced by an amount equal
to the contributions to Adjusted Consolidated EBITDA attributable to NEJD SPE 2
for the applicable Test Period or Calculation Period.

 

  (ii) The definition of “Applicable Margin” is hereby amended and restated in
its entirety as follows:

“Applicable Margin” means, with respect to any ABR Loan or Eurodollar Loan, or
with respect to the Unused Fee on Committed Amount, as the case may be,
(a) prior to the Investment Grade Date, the rate per annum set forth in the
Leverage-Based Pricing Grid below based upon the Consolidated Leverage Ratio
then in effect and (b) at any time from and after the Investment Grade Date, the
rate per annum set forth in the Ratings-Based Pricing Grid based upon the Rating
then in effect:

 

Leverage-Based Pricing Grid

 

Level

  

Consolidated Leverage Ratio

   LIBOR Margin     Base Rate
Margin     Unused Fee on
Committed
Amount  

I

   £ 3.00 to 1.00      1.500 %      0.500 %      0.250 % 

II

  

> 3.00 to 1.00 but

£ 3.50 to 1.00

     1.750 %      0.750 %      0.300 % 

III

  

> 3.50 to 1.00 but

£ 4.00 to 1.00

     2.000 %      1.000 %      0.300 % 

IV

  

> 4.00 to 1.00 but

£ 4.50 to 1.00

     2.375 %      1.375 %      0.500 % 

V

  

> 4.50 to 1.00 but

£ 5.00 to 1.00

     2.500 %      1.500 %      0.500 % 

VI

   >5.00 to 1.00      2.750 %      1.750 %      0.500 % 

For purposes of the Leverage-Based Pricing Grid, the Applicable Margin for any
date shall be determined by reference to the Consolidated Leverage Ratio
(provided that, as of the last day of any fiscal quarter ending prior to July 1,
2016, if the Consolidated Leverage Ratio is greater than 5.00 to 1.00, Level V
shall apply) as of the last day of the fiscal quarter most recently ended and
any change shall (a) become effective upon the delivery to the Administrative
Agent of financial statements pursuant to Section 5.01(a) or (b) for such
quarter and (b) apply (i) in the case of ABR Loans, to ABR Loans outstanding on
such delivery date or made on and after such delivery date and (ii) in the case
of Eurodollar Loans, to Eurodollar Loans made, continued or converted on and
after such delivery date. Notwithstanding the foregoing, at any time during
which the applicable Borrower Party has failed to deliver such financial
statements to the

 

4



--------------------------------------------------------------------------------

Administrative Agent when due, the Consolidated Leverage Ratio shall be deemed,
solely for the purpose of this definition, to be (x) prior to July 1, 2016,
Level V and (y) on or after July 1, 2016, Level VI, until such time as the
applicable Borrower Party shall deliver such financial statements.

 

Ratings-Based Pricing Grid

 

Level

  

Rating (S&P/Moody’s)

   LIBOR Margin     Base Rate
Margin     Unused Fee on
Committed
Amount  

I

  

BBB+/Baa1 or higher

     1.125 %      0.000 %      0.175 % 

II

  

BBB/Baa2

     1.375 %      0.375 %      0.200 % 

III

  

BBB-/Baa3

     1.750 %      0.750 %      0.250 % 

IV

  

BB+/Ba1

     2.000 %      1.000 %      0.300 % 

V

  

Lower than BB+/Ba1

     2.250 %      1.250 %      0.375 % 

For purposes of the Ratings-Based Pricing Grid, (a) if the Ratings are split,
the higher of such ratings shall apply; provided, that if the higher rating is
two or more levels above the lower rating, the rating next below the higher of
the two shall apply; (b) if only one Rating Agency issues a Rating, such rating
shall apply; and (c) if the Rating established by Moody’s or S&P shall be
changed (other than as a result of a change in the rating system of Moody’s or
S&P), such change shall be effective as of the date on which it is first
announced by the applicable Rating Agency. If the rating system of S&P or
Moody’s shall change, or if any of S&P or Moody’s shall cease to be in the
business of rating corporate debt obligations, the Borrower and the
Administrative Agent shall negotiate in good faith if necessary to amend this
provision to reflect such changed rating system or the unavailability of Ratings
from such Ratings Agencies and, pending the effectiveness of any such amendment,
the applicable LIBOR Margin, Base Rate Margin and Unused Fee on Committed Amount
shall be determined by reference to the Rating of such Rating Agency most
recently in effect prior to such change or cessation.

 

  (iii) The definition of “Committed Amount” is hereby amended and restated in
its entirety as follows:

“Committed Amount” means, with respect to each Lender, the amount of the
commitment of such Lender to make Loans and to acquire participations in Letters
of Credit hereunder, expressed as an amount representing the maximum aggregate
amount of such Lender’s Revolving Credit Exposure hereunder at any given time. A
Lender’s Committed Amount may be (a) increased from time to time pursuant to
Section 2.05(c), (b) reduced from time to time pursuant to Section 2.05(b) or
2.09, or (c) reduced or increased from time to time pursuant to assignments by
or to such Lender pursuant to Section 9.04. The amount of each Lender’s
Committed Amount as of the Fourth Amendment Effective Date is set forth on
Schedule 2.01. The aggregate Committed Amounts as of the Fourth Amendment
Effective Date shall be $1,700,000,000.

 

5



--------------------------------------------------------------------------------

  (iv) The definition of “Defaulting Lender” is hereby amended and restated in
its entirety as follows:

“Defaulting Lender” means, at any time, any Lender that (a) within two Business
Days of when due, has failed to fund any portion of any Loan (or any
participation in respect of its Committed Amount) to, as applicable, the
Borrower, the Administrative Agent or any Issuing Bank required pursuant to the
terms of this Agreement to be funded by such Lender, or has notified the
Administrative Agent that it does not intend to do so, unless such Lender
notifies the Administrative Agent and the Borrower in writing on or prior to the
date the funding is required to be made that such failure is the result of such
Lender’s good faith determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in writing) has not been satisfied; or
(b) has notified the Borrower, the Administrative Agent, any Issuing Bank, or
any Lender in writing that it does not intend to comply with any of its funding
obligations under this Agreement or has made a public statement to the effect
that it does not intend to comply with its funding obligations under this
Agreement or generally under other agreements in which it commits to extend
credit, unless such writing or public statement states that such position is
based on such Lender’s good faith determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied; or (c) has failed, within three Business Days
after reasonable request by the Administrative Agent or the Borrower, to confirm
that it will comply with the terms of this Agreement relating to any of its
obligations to fund prospective Loans (or any participations in respect of its
Committed Amount); or (d) otherwise has failed to pay over to the Administrative
Agent, any Issuing Bank, or any other Lender any other amount required to be
paid by it hereunder within one Business Day of the date when due, unless the
subject of a good faith dispute; or (e) (i) has become or is insolvent or has a
direct or indirect parent company that has become or is insolvent, (ii) has
become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or has a parent company that
has become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment, or (iii) has become the
subject of a Bail-In Action; provided, that a Lender shall not become a
Defaulting Lender solely as the result of the acquisition or maintenance of an
ownership interest in such Lender or Person controlling such Lender or the
exercise of control over a Lender or Person controlling such Lender by a
Governmental Authority or an instrumentality thereof so long as such ownership
interest does not result in or

 

6



--------------------------------------------------------------------------------

provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.

 

  (v) Section 1.01 of the Credit Agreement is hereby amended by adding the
following new definitions in their proper alphabetical order:

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Fourth Amendment Effective Date” means April 27, 2016.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

7



--------------------------------------------------------------------------------

  (b) Section 2.20(d) of the Credit Agreement is hereby amended and restated in
its entirety as follows:

(d) In the event that the Administrative Agent, the Borrower, and each Issuing
Bank each agrees that a Defaulting Lender has adequately remedied all matters
that caused such Lender to be a Defaulting Lender, then the LC Exposure shall be
readjusted to reflect the inclusion of such Lender’s Committed Amount and on
such date such Lender shall purchase at par such of the Loans, Committed Amounts
and/or Secured Obligations of the other Lenders as the Administrative Agent
shall determine may be necessary in order for such Lender to hold such Loans,
Committed Amounts and/or Secured Obligations in accordance with its Ratable
Portion, whereupon such Lender will cease to be a Defaulting Lender; provided
that no adjustments will be made retroactively with respect to fees accrued or
payments made by or on behalf of the Borrower while that Lender was a Defaulting
Lender; and provided, further, that subject to Section 9.20 and except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.

 

  (c) Section 6.14(a) of the Credit Agreement is hereby amended and restated in
its entirety as follows:

Leverage Ratio. The Borrower will not permit its Consolidated Leverage Ratio to
be in excess of 5.50 to 1.00 as of the last day of any Test Period.

 

  (d) Article IX of the Credit Agreement is hereby amended by adding the
following new Section 9.20 to the end thereof:

Section 9.20. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

 

8



--------------------------------------------------------------------------------

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

 

  (e) Exhibit I to the Credit Agreement is hereby amended and restated in its
entirety as attached hereto.

 

  (f) Schedule 2.01 to the Credit Agreement is hereby amended and restated in
its entirety as attached hereto.

SECTION 4. Conditions to Effectiveness. The amendments set forth in Section 3 of
this Fourth Amendment shall not become effective until the date (the “Fourth
Amendment Effective Date”) on which each of the following conditions is
satisfied (or waived in accordance with Section 9.02 of the Credit Agreement):

 

  (a) The Administrative Agent shall have received, from the Required Lenders,
the Incremental Lenders and the Borrower, executed counterparts (in such number
as may be requested by the Administrative Agent) of this Fourth Amendment.

 

  (b) The Administrative Agent shall have received a reaffirmation agreement in
form and substance satisfactory to the Administrative Agent, executed and
delivered by each of the Borrower Parties with respect to its obligations and
the Liens granted by it under the Security Documents.

 

  (c) The Administrative Agent shall have received, on behalf of itself, the
Lenders and each Issuing Bank on the Fourth Amendment Effective Date, the
favorable written opinion of Akin Gump Strauss Hauer & Feld LLP, counsel to the
Borrower Parties, and of other counsel to the Borrower Parties reasonably
requested by the Administrative Agent, in each case, in form and substance
satisfactory to the Administrative Agent, dated as of the Fourth Amendment
Effective Date in substantially the same scope as those delivered under the
Credit Agreement prior to the Fourth Amendment Effective Date.

 

  (d) The Administrative Agent shall have received a certificate, in form and
substance satisfactory to the Administrative Agent, executed on behalf of each
of the Borrower Parties, which certificate shall certify as to the financial
condition and solvency of the Borrower and each of the other Borrower Parties,
on a consolidated basis with their respective Subsidiaries, in each case, after
giving effect to this Fourth Amendment and the transactions contemplated hereby.

 

9



--------------------------------------------------------------------------------

  (e) The Administrative Agent, the Arrangers and the Lenders shall have
received all fees and other amounts due and payable on or prior to the Fourth
Amendment Effective Date, including to the extent invoiced, reimbursement or
payment of all out of pocket expenses required to be reimbursed or paid by the
Borrower under the Credit Agreement.

 

  (f) The Administrative Agent shall have received, at least five (5) Business
Days prior to the Fourth Amendment Effective Date, and be reasonably satisfied
in form and substance with, all documentation and other information required by
bank regulatory authorities under applicable “know-your-customer” and anti-money
laundering rules and regulations, including but not restricted to the USA
Patriot Act.

 

  (g) The Administrative Agent shall have received and reviewed lien searches
reasonably requested by the Administrative Agent, and the Borrower shall have
delivered duly completed UCC-3 termination statements requested by the
Administrative Agent with respect to any Liens reflected in such search results
that are not permitted by the Credit Agreement.

 

  (h) The Administrative Agent shall have received with respect to the Borrower
and each other Borrower Party: (A) certificates of good standing as of a recent
date issued by the appropriate Governmental Authority of the state or
jurisdiction of its incorporation or organization, where applicable; (B) a
certificate of the Secretary or Assistant Secretary of each Borrower Party dated
the Fourth Amendment Effective Date and certifying (1) that attached thereto are
true and correct copies of the Organizational Documents of such Borrower Party
or that there have been no changes to the Organizational Documents thereof from
those most recently delivered to the Administrative Agent in connection with the
Credit Agreement and that such documents remain in full force and effect,
(2) that attached thereto is a true and complete copy of resolutions duly
adopted by the board of directors or other governing body of such Borrower Party
(and, if applicable, any parent company of such Borrower Party) authorizing the
execution, delivery and performance of this Fourth Amendment and any related
Loan Documents and the borrowings hereunder and thereunder, and that such
resolutions have not been modified, rescinded or amended and are in full force
and effect, and (3) as to the incumbency and specimen signature of each officer
executing any Loan Document or any other document delivered in connection
herewith on behalf of such Borrower Party; and (C) a certificate of another
officer as to the incumbency and specimen signature of the Secretary or
Assistant Secretary executing the certificate pursuant to clause (B) above.

 

  (i)

The Administrative Agent shall have received “life of loan” flood
certification(s) from a firm reasonably acceptable to the Administrative Agent
covering any “Building” or “Manufactured (Mobile) Home” (each, as defined in the
applicable Flood Insurance Regulations and to the extent not constituting
Excluded Property) constituting Collateral showing whether or

 

10



--------------------------------------------------------------------------------

  not such buildings are located in a special flood hazard area subject by
federal regulation to mandatory flood insurance requirements, and to the extent
required by Section 5.12(d) of the Credit Agreement, provide evidence of flood
insurance related thereto.

 

  (j) The Administrative Agent shall have received a Note executed by the
Borrower in favor of each Lender requesting a Note.

 

  (k) The Borrower shall be in compliance with Section 2.05(c)(ii)(A)-(B) of the
Credit Agreement.

 

  (l) At the time of and after giving effect to this Fourth Amendment, (A) all
of the representations and warranties of each Borrower Party contained in each
Loan Document to which it is a party shall be true and correct in all material
respects (except that any such representations and warranties that are modified
by materiality shall be true and correct in all respects), except to the extent
any such representations and warranties are expressly limited to an earlier
date, in which case, such representations and warranties shall continue to be
true and correct in all material respects as of such specified earlier date
(except that any such representations and warranties that are modified by
materiality shall be true and correct in all respects) and (B) no Default shall
have occurred and be continuing.

 

  (m) The Administrative Agent shall have received evidence reasonably
acceptable to it that all insurance required to be maintained pursuant to the
Loan Documents has been obtained and is in effect, and the Borrower Parties
shall have used commercially reasonable efforts to cause such insurance to
(A) provide that no cancellation, material reduction in amount or material
change in coverage thereof shall be effective until at least thirty days after
receipt by the Administrative Agent of written notice thereof and (B) name the
Administrative Agent, on behalf of the Secured Parties, as an additional
insured, loss payee or mortgagee, as the case may be.

 

  (n) The Administrative Agent, each Incremental Lender (solely with respect to
its own Incremental Facility Committed Amount) and the Borrower shall have
agreed upon Schedule 1 to this Fourth Amendment, the Administrative Agent shall
have provided an updated Schedule 2.01 to the Credit Agreement reflecting
changes to the Lenders’ Committed Amounts in accordance with Section 2 above,
and Schedule 1 and Schedule 2.01 shall have been attached to this Fourth
Amendment.

The Administrative Agent shall notify the Borrower and the Lenders of the Fourth
Amendment Effective Date, and such notice shall be conclusive and binding.

 

11



--------------------------------------------------------------------------------

SECTION 5. Post-Effectiveness Covenants. On or prior to the date that is 60 days
after the Fourth Amendment Effective Date (as such date may be extended by the
Administrative Agent in its sole discretion), the Borrower Parties shall have
satisfied (or caused to be satisfied) the following requirements:

 

  (a) the Administrative Agent shall have received, to the extent necessary in
connection with the Incremental Facility Committed Amounts, fully executed and
notarized Mortgage modifications, in proper form for recording in all
appropriate offices in all applicable jurisdictions; and

 

  (b) each Restricted Subsidiary executing or delivering a Mortgage modification
pursuant to clause (a) above shall (A) deliver opinions of counsel related
thereto, each in scope, form and substance reasonably satisfactory to
Administrative Agent, (B) pay, or cause to be paid, all taxes and fees related
to any such registration, filing or recording associated with the foregoing and
(C) deliver any other deliverables required by Section 5.10 of the Credit
Agreement in connection with the foregoing.

SECTION 6. Miscellaneous.

 

  (a) Confirmation. The provisions of the Loan Documents, as amended by this
Fourth Amendment, shall remain in full force and effect in accordance with their
terms following the effectiveness of this Fourth Amendment.

 

  (b) Ratification and Affirmation; Representations and Warranties. Each of the
undersigned does hereby adopt, ratify, and confirm the Credit Agreement and the
other Loan Documents, as amended hereby, and its obligations thereunder. The
Borrower hereby (a) acknowledges, renews and extends its continued liability
under each Loan Document to which it is a party and agrees that each Loan
Document to which it is a party remains in full force and effect, except as
expressly amended hereby, notwithstanding the amendments contained herein,
(b) confirms and ratifies all of its obligations under the Loan Documents to
which it is a party, including its obligations and the Liens granted by it under
the Security Documents to which it is a party and confirms that all references
in such Security Documents to the “Credit Agreement” (or words of similar
import) refer to the Credit Agreement as amended and supplemented hereby without
impairing any such obligations or Liens in any respect and (c) represents and
warrants to the Lenders that: (i) as of the date hereof, after giving effect to
the terms of this Fourth Amendment, all of the representations and warranties
contained in each Loan Document to which it is a party are true and correct in
all material respects (except that any such representations and warranties that
are modified by materiality shall be true and correct in all respects), except
to the extent any such representations and warranties are expressly limited to
an earlier date, in which case, such representations and warranties shall
continue to be true and correct in all material respects as of such specified
earlier date (except that any such representations and warranties that are
modified by materiality shall be true and correct in all respects as of such
specified earlier date); and (ii) as of the date hereof, after giving effect to
this Fourth Amendment, no Default has occurred and is continuing.

 

12



--------------------------------------------------------------------------------

  (c) Loan Document. This Fourth Amendment and each agreement, instrument,
certificate or document executed by the Borrower or any other Borrower Party or
any of its or their respective officers in connection therewith are “Loan
Documents” as defined and described in the Credit Agreement and all of the terms
and provisions of the Loan Documents relating to other Loan Documents shall
apply hereto and thereto.

 

  (d) Counterparts. This Fourth Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of this Fourth Amendment by facsimile or other electronic
transmission shall be effective as delivery of a manually executed counterpart
hereof.

 

  (e) NO ORAL AGREEMENT. THIS FOURTH AMENDMENT, THE CREDIT AGREEMENT AND THE
OTHER LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH REPRESENT THE
FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR UNWRITTEN ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES.

 

  (f) GOVERNING LAW. THIS FOURTH AMENDMENT (INCLUDING, BUT NOT LIMITED TO, THE
VALIDITY AND ENFORCEABILITY HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

  (g) THE PROVISIONS OF SECTION 9.09(B) AND (C) AND SECTION 9.10 OF THE CREDIT
AGREEMENT SHALL APPLY, MUTATIS MUTANDIS, TO THIS FOURTH AMENDMENT.

[Remainder of page intentionally left blank]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment to be
duly executed and delivered as of the date first written above.

 

GENESIS ENERGY, L.P.,

as Borrower

By: GENESIS ENERGY, LLC, its general partner

By:

 

/s/ Robert V. Deere

  Robert V. Deere   Chief Financial Officer

 

[Signature Page — Fourth Amendment to Fourth Amended

and Restated Credit Agreement and Joinder Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL
ASSOCIATION,

as Administrative Agent, Issuing Bank and a Lender

By:

 

/s/ Andrew Ostrov

Name:

  Andrew Ostrov

Title:

  Director

 

[Signature Page — Fourth Amendment to Fourth Amended

and Restated Credit Agreement and Joinder Agreement]



--------------------------------------------------------------------------------

Bank of America, N.A.,

as a Lender

By:

 

/s/ Michael Clayborne

Name:

  Michael Clayborne

Title:

  Director

 

[Signature Page — Fourth Amendment to Fourth Amended

and Restated Credit Agreement and Joinder Agreement]



--------------------------------------------------------------------------------

BMO Harris Financing, Inc.,

as a Lender

By:

 

/s/ Kevin Utsey

Name:

  Kevin Utsey

Title:

  Director

 

[Signature Page — Fourth Amendment to Fourth Amended

and Restated Credit Agreement and Joinder Agreement]



--------------------------------------------------------------------------------

ABN AMRO CAPITAL USA LLC,

as a Lender

By:  

/s/ Darrell Holley

Name:   Darrell Holley Title:   Managing Director By:  

/s/ David Montgomery

Name:   David Montgomery Title:   Executive Director

 

[Signature Page — Fourth Amendment to Fourth Amended

and Restated Credit Agreement and Joinder Agreement]



--------------------------------------------------------------------------------

CAPITAL ONE, NATIONAL ASSOCIATION,

as a Lender

By:

 

/s/ Christopher Kuna

Name:

  Christopher Kuna

Title:

  Vice President

 

[Signature Page — Fourth Amendment to Fourth Amended

and Restated Credit Agreement and Joinder Agreement]



--------------------------------------------------------------------------------

CITIBANK, N.A.,

as a Lender

By:

 

/s/ Michael Zeller

Name:

  Michael Zeller

Title:

  Vice President

 

[Signature Page — Fourth Amendment to Fourth Amended

and Restated Credit Agreement and Joinder Agreement]



--------------------------------------------------------------------------------

Deutsche Bank AG New York Branch,

as a Lender

By:

 

/s/ Dusan Lazarov

Name:

  Dusan Lazarov

Title:

  Director

Deutsche Bank AG New York Branch,

as a Lender

By:

 

/s/ Marcus M. Tarkington

Name:

  Marcus M. Tarkington

Title:

  Director

 

[Signature Page — Fourth Amendment to Fourth Amended

and Restated Credit Agreement and Joinder Agreement]



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA,

as a Lender

By:

 

/s/ Jason S. York

Name:

  Jason S. York

Title:

  Authorized Signatory

 

[Signature Page — Fourth Amendment to Fourth Amended

and Restated Credit Agreement and Joinder Agreement]



--------------------------------------------------------------------------------

The Bank of Nova Scotia,

as a Lender

By:

 

/s/ Mark Sparrow

Name:

  Mark Sparrow

Title:

  Director

 

[Signature Page — Fourth Amendment to Fourth Amended

and Restated Credit Agreement and Joinder Agreement]



--------------------------------------------------------------------------------

SCOTIABANC INC.,

as a Lender

By:

 

/s/ J.F. Todd

Name:

  J.F. Todd

Title:

  Managing Director

 

[Signature Page — Fourth Amendment to Fourth Amended

and Restated Credit Agreement and Joinder Agreement]



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION,

as a Lender

By:

 

/s/ James D. Weinstein

Name:

  James D. Weinstein

Title:

  Managing Director

 

[Signature Page — Fourth Amendment to Fourth Amended

and Restated Credit Agreement and Joinder Agreement]



--------------------------------------------------------------------------------

Compass Bank,

as a Lender

By:

 

/s/ Mark H. Wolf

Name:

  Mark H. Wolf

Title:

  Senior Vice President

 

[Signature Page — Fourth Amendment to Fourth Amended

and Restated Credit Agreement and Joinder Agreement]



--------------------------------------------------------------------------------

Fifth Third Bank,

as a Lender

By:  

/s/ Jonathan H. Lee

Name:   Jonathan H. Lee Title:   Director

 

[Signature Page — Fourth Amendment to Fourth Amended

and Restated Credit Agreement and Joinder Agreement]



--------------------------------------------------------------------------------

REGIONS BANK,

as a Lender

By:  

/s/ David Valentine

Name:   David Valentine Title:   Director

 

[Signature Page — Fourth Amendment to Fourth Amended

and Restated Credit Agreement and Joinder Agreement]



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION,

as a Lender

By:  

/s/ John C. Lozano

Name:   John C. Lozano Title:   Vice President

 

[Signature Page — Fourth Amendment to Fourth Amended

and Restated Credit Agreement and Joinder Agreement]



--------------------------------------------------------------------------------

DNB Capital LLC,

as a Lender

By:  

/s/ Byron Cooley

Name:   Byron Cooley Title:   Senior Vice President By:  

/s/ Joe Hykle

Name:   Joe Hykle Title:   Senior Vice President

 

[Signature Page — Fourth Amendment to Fourth Amended

and Restated Credit Agreement and Joinder Agreement]



--------------------------------------------------------------------------------

Cadence Bank, N.A.,

as a Lender

By:  

/s/ William W. Brown

Name:   William W. Brown Title:   Executive Vice President

 

[Signature Page — Fourth Amendment to Fourth Amended

and Restated Credit Agreement and Joinder Agreement]



--------------------------------------------------------------------------------

Santander Bank, N.A.,

as a Lender

By:  

/s/ Aidan Lanigan

Name:   Aidan Lanigan Title:   Senior Vice President By:  

/s/ Puiki Lok

Name:   Puiki Lok Title:   Vice President

 

[Signature Page — Fourth Amendment to Fourth Amended

and Restated Credit Agreement and Joinder Agreement]



--------------------------------------------------------------------------------

Amegy Bank,

as a Lender

By:  

/s/ Sam Trail

Name:   Sam Trail Title:   Vice President

 

[Signature Page — Fourth Amendment to Fourth Amended

and Restated Credit Agreement and Joinder Agreement]



--------------------------------------------------------------------------------

Trustmark National Bank,

as a Lender

By:  

/s/ Jeff Deutsch

Name:   Jeff Deutsch Title:   Senior Vice President

 

[Signature Page — Fourth Amendment to Fourth Amended

and Restated Credit Agreement and Joinder Agreement]



--------------------------------------------------------------------------------

COMERICA BANK,

as a Lender

By:  

/s/ William B. Robinson

Name:   William B. Robinson Title:   Senior Vice President

 

[Signature Page — Fourth Amendment to Fourth Amended

and Restated Credit Agreement and Joinder Agreement]



--------------------------------------------------------------------------------

BNP PARIBAS,

as a Lender

By:  

/s/ Vincent Trapet

Name:   Vincent TRAPET Title:   Director

BNP PARIBAS,

as a Lender

By:  

/s/ Sriram Chandrasekaran

Name:   Sriram CHANDRASEKARAN Title:   Director

 

[Signature Page — Fourth Amendment to Fourth Amended

and Restated Credit Agreement and Joinder Agreement]



--------------------------------------------------------------------------------

BOKF, NA dba Bank of Texas,

as a Lender

By:  

/s/ Mari Salazar

Name:   Mari Salazar Title:   SVP, Energy Lending

 

[Signature Page — Fourth Amendment to Fourth Amended

and Restated Credit Agreement and Joinder Agreement]



--------------------------------------------------------------------------------

SCHEDULE 1

INCREMENTAL FACILITY COMMITTED AMOUNTS

 

Name of Incremental Lender

   Existing Committed
Amount      Incremental Facility
Committed Amount      Total Committed
Amount  

ABN AMRO Capital USA LLC

   $ 90,000,000       $ 7,500,000       $ 97,500,000   

Bank of America, N.A.

     90,000,000         7,500,000         97,500,000   

BMO Harris Financing, Inc.

     90,000,000         7,500,000         97,500,000   

BNP Paribas

     0         97,500,000         97,500,000   

Capital One, National Association

     90,000,000         7,500,000         97,500,000   

Citibank, N.A.

     90,000,000         7,500,000         97,500,000   

Deutsche Bank AG New York Branch

     90,000,000         7,500,000         97,500,000   

Royal Bank of Canada

     90,000,000         7,500,000         97,500,000   

Sumitomo Mitsui Banking Corporation

     90,000,000         7,500,000         97,500,000   

Wells Fargo Bank, National Association

     90,000,000         7,500,000         97,500,000   

The Bank of Nova Scotia

     53,500,000         7,500,000         61,000,000   

DNB Capital LLC

     50,000,000         2,500,000         52,500,000   

BOKF, NA dba Bank of Texas

     0         25,000,000         25,000,000      

 

 

    

 

 

    

 

 

 

Total:

   $ 913,500,000       $ 200,000,000       $ 1,113,500,000      

 

 

    

 

 

    

 

 

 



--------------------------------------------------------------------------------

SCHEDULE 2.01

Committed Amounts

 

Name of Lender

   Committed Amount  

ABN AMRO Capital USA LLC

   $ 97,500,000   

Bank of America, N.A.

     97,500,000   

BMO Harris Financing, Inc.

     97,500,000   

BNP Paribas

     97,500,000   

Capital One, National Association

     97,500,000   

Citibank, N.A.

     97,500,000   

Deutsche Bank AG New York Branch

     97,500,000   

Royal Bank of Canada

     97,500,000   

Sumitomo Mitsui Banking Corporation

     97,500,000   

Wells Fargo Bank, National Association

     97,500,000   

Compass Bank

     90,000,000   

Fifth Third Bank

     90,000,000   

Regions Bank

     90,000,000   

U.S. Bank National Association

     90,000,000   

The Bank of Nova Scotia

     61,000,000   

DNB Capital LLC

     52,500,000   

Cadence Bank, N.A.

     50,000,000   

Santander Bank, N.A.

     50,000,000   

Scotiabanc Inc.

     36,500,000   

Amegy Bank National Association

     35,000,000   

Trustmark National Bank

     30,000,000   

Comerica Bank

     25,000,000   

BOKF, NA dba Bank of Texas

     25,000,000      

 

 

 

Total

   $ 1,700,000,000.00      

 

 

 



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF COMPLIANCE CERTIFICATE

[Attached.]



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF COMPLIANCE CERTIFICATE1

Financial Statement Date:             ,         

 

  To: Wells Fargo Bank, National Association, as Administrative Agent

Ladies and Gentlemen:

Reference is made to the Fourth Amended and Restated Credit Agreement dated as
of June 30, 2014, as amended by that certain First Amendment to Fourth Amended
and Restated Credit Agreement, dated as of August 25, 2014, that certain Second
Amendment to Fourth Amended and Restated Credit Agreement and Joinder Agreement,
dated as of July 17, 2015, that certain Third Amendment to Fourth Amended and
Restated Credit Agreement, dated as of September 17, 2015 and that certain
Fourth Amendment to Fourth Amended and Restated Credit Agreeement and Joinder
Agreement, dated as of April 27, 2016 (as so amended and as further amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Agreement”; the terms defined therein being used herein as therein
defined), among Genesis Energy, L.P., as borrower (the “Borrower”), Wells Fargo
Bank, National Association, as administrative agent, and the lenders party
thereto.

The undersigned Financial Officer hereby certifies as of the date hereof that
he/she is the                                          of the Borrower, and
that, as such, he/she is authorized to execute and deliver this Certificate to
the Administrative Agent on the behalf of the Borrower, and that:

[Use following paragraphs 1 and 2 for fiscal year-end financial statements]

1. The Borrower has delivered the year-end audited financial statements required
by Section 5.01(a)(i) of the Agreement for the fiscal year of the Borrower ended
as of the above date, together with the report and opinion of an independent
certified public accountant required by such section.

2. The Borrower has delivered the year-end unaudited financial statements
required by Section 5.01(a)(ii) of the Agreement for the fiscal year of the
Borrower ended as of the above date.

 

1  The financial statement certifications certified herein are intended to be
reflective of the certifications required under Section 5.01(a) and 5.01(b) of
the Credit Agreement. The financial covenant calculations included herein are
intended to reflect the components of the financial covenants set forth in
Section 6.14. In the event of any conflict or inconsistency between the
applicable terms and conditions of the Credit Agreement, on the one hand, and
the financial statement certifications and/or financial covenant calculations
reflected in this Exhibit I, on the other hand, the terms and conditions of the
Credit Agreement shall control.

 

Exhibit I



--------------------------------------------------------------------------------

[Use following paragraphs 1 and 2 for fiscal quarter-end financial statements]

1. The Borrower has delivered the unaudited financial statements required by
Section 5.01(b)(i) of the Agreement for the fiscal quarter of the Borrower ended
as of the above date. Such financial statements fairly present in all material
respects the financial condition and results of operations of the Borrower and
its consolidated Subsidiaries in accordance with GAAP consistently applied as at
such date and for such period, subject only to normal year-end audit adjustments
and the absence of footnotes.

2. The Borrower has delivered the unaudited financial statements required by
Section 5.01(b)(ii) of the Agreement for the fiscal quarter ended as of the
above date.

3. The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a detailed
review of the transactions and condition (financial or otherwise) of the
Borrower during the accounting period covered by such financial statements.

4. A review of the activities of the Borrower during such fiscal period has been
made under the supervision of the undersigned with a view to determining whether
during such fiscal period the Borrower performed and observed all its
obligations under the Loan Documents, and

[select one:]

[during such fiscal period, the Borrower performed and observed each covenant
and condition of the Loan Documents applicable to it, and no Default has
occurred and is continuing.]

—or—

[during such fiscal period the following covenants or conditions have not been
performed or observed and the following is a list of each such Default and its
nature and status:]

5. The financial covenant analyses and information set forth on Schedules 1 and
2 attached hereto are true and accurate on and as of the date of this
Certificate.

6. [No change in GAAP or in the application thereof has occurred since the date
of the audited financial statements referred to in Section 3.04 of the
Agreement.]

—or—

[The following changes in GAAP or in the application thereof have occurred since
the date of the audited financial statements referred to in Section 3.04 of the
Agreement and such changes have had the following effects on the financial
statements accompanying this Compliance Certificate:]

 

Exhibit I



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of             ,         .

 

GENESIS ENERGY, L.P. By: GENESIS ENERGY, LLC, its general partner By:  

 

  Name:     Title:  

 

Exhibit I



--------------------------------------------------------------------------------

For the Quarter/Year ended                     (“Statement Date”)

SCHEDULE 1

to the Compliance Certificate

($ in 000’s)

 

I. Interest Coverage Ratio.

 

A.     

  Adjusted Consolidated EBITDA (Schedule 2) for the four consecutive fiscal
quarter period ending on the Statement Date:      $               

B.     

  Consolidated Interest Expense for such period:      $               

C.     

  Consolidated Interest Coverage Ratio (Line I.A ÷ Line I.B):     
         to 1.00   

 

Minimum Consolidated Interest Coverage Ratio commencing with the Test Period
ending September 30, 2015:   3.00 to 1.002

 

2  During a Permitted Acquisition Period, the minimum Consolidated Interest
Coverage Ratio as at the last day of each Test Period shall not be less than
2.75 to 1.00.

 

Exhibit I



--------------------------------------------------------------------------------

II. Leverage Ratios.

 

  Consolidated Leverage Ratio   

A.     

  Consolidated Total Funded Debt as at the Statement Date:    $            

B.     

  Adjusted Consolidated EBITDA (Schedule 2) for the four consecutive fiscal
quarter period ending on the Statement Date:    $            

C.     

  Consolidated Leverage Ratio (Line II.A ÷ Line II.B):             to 1.00

 

Maximum Consolidated Leverage Ratio:   5.50 to 1.00

 

Exhibit I



--------------------------------------------------------------------------------

  Consolidated Senior Secured Leverage Ratio   

A.     

  Consolidated Total Senior Secured Funded Debt as at the Statement Date:   
$            

B.     

  Adjusted Consolidated EBITDA (Schedule 2) for the four consecutive fiscal
quarter period ending on the Statement Date:    $            

C.     

  Consolidated Senior Secured Leverage Ratio (Line II.A ÷ Line II.B):   
         to 1.00

 

Maximum Consolidated Senior Secured Leverage Ratio commencing with the Test
Period ending September 30, 2015:   3.75 to 1.00

 

Exhibit I



--------------------------------------------------------------------------------

III. EBITDA for Pricing.

 

Adjusted Consolidated EBITDA for purposes of determining Applicable    Margin3
(see Preliminary Adjusted Consolidated EBITDA on Schedule 2):    $            

 

3  Solely for the purpose of determining the Applicable Margin, Adjusted
Consolidated EBITDA, as used in calculating Consolidated Leverage Ratio, will be
calculated without giving effect to the limitation on cash distributions
received by the Borrower and the Restricted Subsidiaries from any Unrestricted
Joint Venture, as set forth in clause (a) of the first proviso set forth in the
definition of Adjusted Consolidated EBITDA.

 

Exhibit I



--------------------------------------------------------------------------------

For the Quarter/Year ended                     (“Statement Date”)

SCHEDULE 2

to the Compliance Certificate

($ in 000’s)

 

         

Quarter

Ended

  

Quarter

Ended

  

Quarter

Ended

  

Quarter

Ended

  

Four Fiscal
Quarter Period

Ended

   Consolidated Net Income of the Borrower and its Subsidiaries               
Plus the following expenses, charges, losses and similar items to the extent
deducted in determining Consolidated Net Income for such period: +    Total
interest expense (inclusive of amortization of deferred financing fees and other
original issue discount and banking fees, charges and commissions (e.g., letter
of credit fees and commitment fees) and non-cash accretion of discount) net of
interest income                +    Provision for taxes based on income
(including any Texas franchise Tax provided such franchise Tax is a Tax based on
income), foreign withholding taxes and other taxes similar to the foregoing   
            +    Depreciation and amortization expenses                Plus all
non-cash expenses, charges, losses, and similar items, in each case, to the
extent deducted in determining Consolidated Net Income for such period,
including those relating to the following: +    Depletion, impairments,
write-offs and similar items (including impairment of assets, as contemplated in
the Statement of Financial Accounting Standards No. 144 (or any codification
thereof), “Accounting for the Impairment or Disposal of Long-Lived Assets”)   
            +    Accretion expenses associated with provision for abandonment
costs                +    Unrealized expenses, charges, losses, revenues,
incomes, gains and similar items relating to hedging transactions               
+    Lower of cost or market adjustments to inventory               

 

Exhibit I



--------------------------------------------------------------------------------

Minus all non-cash revenues, incomes, gains and similar items, in each case, to
the extent included in determining Consolidated Net Income for such period,
including those relating to the following: -    Depletion, impairments,
write-offs and similar items (including impairment of assets, as contemplated in
the Statement of Financial Accounting Standards No. 144 (or any codification
thereof), “Accounting for the Impairment or Disposal of Long-Lived Assets”)   
           

-

   Accretion expenses associated with provision for abandonment costs         
     

-

   Unrealized expenses, charges, losses, revenues, incomes, gains and similar
items relating to hedging transactions               

-

   Lower of cost or market adjustments to inventory                Plus
expenses, charges, losses and similar items relating to the following: +   
Sales or other dispositions of assets other than inventory sold in the ordinary
course of business                +    Items necessary to reconcile the
calculation of Consolidated EBITDA to the Borrower’s calculation of Adjusted
EBITDA for purposes of its public disclosures, including filings with the SEC;
provided, that such items do not exceed 2% of the Borrower’s calculation of
Consolidated EBITDA including such items                +    Extraordinary items
(as contemplated by GAAP)                +    Transaction Costs               
Minus revenue, gains, income and similar items relating to the following:

-

   Sales or other dispositions of assets other than inventory sold in the
ordinary course of business               

-

   Items necessary to reconcile the calculation of Consolidated EBITDA to the
Borrower’s calculation of Adjusted EBITDA for purposes of its public
disclosures, including filings with the SEC; provided, that such items do not
exceed 2% of the Borrower’s calculation of Consolidated EBITDA including such
items                -    Extraordinary items (as contemplated by GAAP)         
     

 

Exhibit I



--------------------------------------------------------------------------------

Plus the following substitutions: +    Cash payments (if any) made by the
Borrower and/or its Restricted Subsidiaries attributable to the Borrower’s
equity compensation arrangements (including its equity appreciation rights plan)
in substitution of any non-cash GAAP items reflected in such period attributable
to such equity compensation payments                +    Cash received (if any)
by the Borrower or any Restricted Subsidiary pursuant to any Direct Financing
Lease in substitution of any GAAP items reflected in such period attributable to
Direct Financing Leases                +    Cash dividends or distributions (or
with respect to NEJD SPE 1, loan payments under the NEJD Intercompany Note)
received (if any) by the Borrower or any Restricted Subsidiary from Unrestricted
Subsidiaries, Joint Ventures, equity investees and any other Person accounted
for by the Borrower by the equity method of accounting, or any other Person that
is not a Subsidiary in substitution of any GAAP items reflected in such period
attributable to income/loss of such Persons4                =    Consolidated
EBITDA                +    Pro Forma Adjustments (other than Non-Historical Pro
Forma Adjustments and Material Project EBITDA Adjustments)               

 

4  All such dividends or distributions with respect to a relevant accounting
period that the Borrower or any Restricted Subsidiary receives within 15 days
after such accounting period shall be included as if such amounts had been
received during such accounting period.

 

Exhibit I



--------------------------------------------------------------------------------

+    Non-Historical Pro Forma Adjustments, as applicable                +   
Material Project EBITDA Adjustments, as applicable                +   

[$8,000,000]5

[$6,000,000]6

[$4,000,000]7

[$2,000,000]8

               =    (Preliminary) Adjusted Consolidated EBITDA                -
   Cash distributions from Unrestricted Joint Ventures in excess of 25% of
(Preliminary) Adjusted Consolidated EBITDA (as such (Preliminary) Adjusted
Consolidated EBITDA is calculated from time to time without giving effect to
cash distributions from Unrestricted Joint Ventures)                =   
Adjusted Consolidated EBITDA               

 

5  For the Test Period ending March 31, 2016.

6  For the Test Period ending June 30, 2016.

7  For the Test Period ending September 30, 2016.

8  For the Test Period ending December 31, 2016.

 

Exhibit I